PER CURIAM.
The petition for writ of habeas corpus is denied. Gerry B. Greene has already been prohibited from filing any further pro se petitions or appeals regarding his sentence in this case. See Greene v. State, 716 So.2d. 279 (Fla. 5th DCA), review dismissed, 718 So.2d 168 (Fla.1998). In order to further protect the limited judicial resources available to our citizens and clarify that “enough is enough,” see Isley v. State, 652 So.2d 409 (Fla. 5th DCA 1995), Greene is prohibited from any further pro se pleadings or filings relating to circuit court case number 92-287.
WRIT DENIED.
SAWAYA, ORFINGER and MONACO, JJ., concur.